RYMER, Circuit Judge,
dissenting.
The immigration judge did not believe Safarían, did not believe that Safarían was detained, and thus, did not believe the entire claim. Substantial evidence supports this finding. Safarían represented in her application for asylum that she was regularly arrested and a section leader in the Dashnak party, but testified that she was a proofreader who was arrested once. She said at the hearing (May 30,1996) that she did not know what was written in her application, but she had testified under oath on June 28,1996 that she was familiar with the information in her application, had signed it, and that it was true and complete. She had been working for the party for decades, yet provided no documentation of her involvement. She stated in her declaration (October 29,1996) that if she had known that she was applying for asylum instead of for an employment authorization form, she “would have submitted a lot of documents and detailed information, since I arrived in the United States with the only purpose to apply for Political Refugee Status,” yet at the hearing she testified that she didn’t have any documentation because the KGB took her papers when they accused her of smuggling undeclared jewelry. At the same time, she testified (inconsistently) that the papers were in a briefcase that she kicked away when she was arrested at the airport and that was picked up by two members of the party who accompanied her to the airport. Her explanation for not retrieving the papers — that she was under house arrest — does not compute because that just means that she couldn’t leave, not that others couldn’t visit. She testified that the agents took everything she had and told her she was smuggling, which appears to be true because she was taking jewelry out of the country contrary to law, and testified both that they took her documents and passport and that they didn’t. She testified that she was held in the KGB building for 17 days and in the hospital for three, but Safarian’s son (who claimed to be involved in her release) testified that she was held for three or four days. Later he said maybe seven, then said he didn’t remember, then said 17, 18, 20, about a month, maybe more than a month. All of these things go to the heart of Safarian’s asylum claim, amply support the IJ’s determination that Safarían fabricated evidence for the purpose of obtaining asylum, and do not compel a finding that Safarían is eligible for asylum on any of the statutory grounds.